Citation Nr: 0949115	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-10  640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty in Recognized Guerrilla 
Service and Regular Philippine Army in service to the U.S. 
Army from April 1945 to June 1946.  He died in December 1983.  
The appellant seeks benefits as the Veteran's surviving 
spouse. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  

In February 2009, the Board remanded the claim to provide the 
appellant an opportunity for a Board personal hearing.  The 
appellant testified before the Board by videoconference from 
the RO in June 2009.  A transcript of the hearing is 
associated with the claims file. 
 

FINDINGS OF FACT

1.  The Veteran died in December 1983.  The cause of death 
listed on the death certificate was cerebrovascular accident 
with an antecedent cause of severe hypertension. 

2.  The Veteran had no service-connected disabilities at the 
time of his death. 

3.  The Veteran's cerebrovascular accident and hypertension 
first manifested greater than one year after completion of 
active service to the U.S. Army and are not related to any 
aspect of that service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101(3), 
1110, 1112, 1113, 1121 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1964); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
notice must be tailored to the claim.  The notice should 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In correspondence in March 2007 and May 2007, the RO provided 
a notice that did not satisfy the all requirements outlined 
in Hupp.  In March 2007, the RO informed the appellant that 
evidence was necessary to show that the cause of death was 
related to military service.  In May 2007, the RO informed 
the appellant of the types of evidence that would be 
considered and the respective responsibilities of the 
appellant and VA to obtain that evidence.  The notice did 
inform the appellant that the Veteran was not entitled to 
benefits that were not paid nor did he have a claim pending 
at the time of death.  However, the notices did not 
specifically note that the Veteran had no service-connected 
disorders and did not provide a complete explanation of the 
evidence and information required to substantiate a DIC claim 
including service connection for the cause of death based on 
a condition not yet service-connected.  In order to determine 
whether to proceed with the adjudication, the Board will 
examine whether the errors were prejudicial to the appellant 
and affected the essential fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In 
written statements to VA and in testimony at the Board 
hearing, the appellant described in detail the time and 
circumstances of the onset of a contributing cause of death 
and how that disorder was related to military service.  The 
appellant quoted the applicable criteria that had been 
provided in the July 2007 rating decision and in the February 
2008 statement of the case and discussed how the criteria was 
met.  Although the decision documents do not substitute for 
proper notice, the appellant demonstrated actual knowledge of 
the Veteran's benefit status at the time of his death and the 
criteria for service-connection for a contributing cause of 
death.  Accordingly, the notice errors did not affect the 
essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical opinion.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The Veteran served as a civilian guerilla from November 1943 
to March 1945.  He then was a member of the Recognized 
Guerilla Service and in the Regular Philippine Army in 
service to the U.S. Army from April 1945 to June 1946.  He 
remained in the Armed Forces of the Philippines, completing 
thirty years of service in March 1975 and retiring at the 
rank of Second Lieutenant.  

The Veteran died in December 1983.  The cause of death listed 
on the death certificate was cerebrovascular accident with an 
antecedent cause due to severe hypertension.  The Veteran had 
no service-connected disorders at the time of his death.  The 
appellant contends that the Veteran developed hypertension 
that first manifested in October 1946 within one year of 
discharge from service to the U.S. Army and was the result of 
stress of combat and other wartime duties.  

DIC may be awarded to a surviving spouse upon the service-
connected death of a veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.5(a), 3.312 (2009).  A service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  It is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.
38 C.F.R. § 3.312(c).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.
 
To establish service connection for a claimed disorder, 
generally, there must be 
(1) medical evidence of a disability at the time of death; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247 (1999); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The determination is based on an analysis 
of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including cardiovascular disease and hypertension).  
VA's Schedule for Rating Disabilities - 1945 provided that a 
rating of 10 percent for hypertensive vascular disease was 
warranted if diastolic pressure was consistently 100 mmHg.  
The Schedule was added to the Code of Federal Regulations 
with summary of amendments in 1964.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1964); 29 Fed. Reg. 6718 (May 22, 
1964).  

In this case, service records included the results of a 
physical examination performed in September 1943 upon 
acceptance of the Veteran in civilian guerilla service.  A 
medical officer noted that the cardiovascular system was 
normal.  No blood pressure measurements were noted.  In May 
1946, an officer noted in an affidavit that the Veteran had 
not sustained wounds or illness from the start of the War 
until return to military control in September 1945.  The 
Veteran countersigned the affidavit in May 1946.  There are 
no treatment records for the period of active service from 
April 1945 to June 1946, and no medical examination is of 
record at the time the Veteran transferred to the Armed 
Forces of the Philippines.  

At the June 2009 Board personal hearing, the appellant's son 
stated that the Veteran sought treatment in the company of 
the Veteran's sister at a civilian hospital in October 1946.  
The Veteran's spouse, who married the Veteran in 1950, was 
told of this hospital treatment by the sister.  The appellant 
stated that the sister described the Veteran's symptoms as 
dizziness and vomiting.  The appellant contends that the 
Veteran was diagnosed and treated for hypertension at that 
time.  In a May 2007 written statement, the chief of the 
hospital noted that records of care from that period of time 
had been destroyed.  

Service records also contained records of inpatient treatment 
of the Veteran at a military hospital in February 1947.  The 
records showed that the Veteran was serving as a private in a 
military police company.  The attending physician noted that 
the Veteran had been on duty when he experienced sudden 
epigastric pain.  He noted a negative history of past illness 
except previous episodes of gastric pain starting in March 
1946.  The physician noted that the Veteran had a strong and 
regular pulse.  Diastolic blood pressure was measured as 76 
mmHg.  After seven days of treatment, the Veteran was 
diagnosed with a peptic ulcer, prescribed medication, and 
returned to duty.  There was no mention of dizziness, facial 
flush, or any other cardiovascular symptom or diagnosis.  
There are no other records of medical treatment for the 
Veteran's subsequent 28 years of Philippine Army service.  

In an October 2007 letter, a private physician and chief of 
the hospital discussed above noted that the Veteran performed 
duties in intelligence and signal corps.  The physician did 
not noted that he examined or treated the Veteran during his 
lifetime or that he reviewed any of the Veteran's medical 
records for the period of time during the 30 years of 
military service and after service from 1975 to 1983.  The 
physician noted that the highly stressful duties in 
intelligence "...could have presumably started the onset of 
the natural disease course of Hypertension..." which 
manifested in an early death.  He noted that posttraumatic 
treatment was not offered to soldiers at that time and that 
peptic ulcer disease can be traced to unsanitary field 
conditions and unusual stress.  He noted that in his 
professional opinion the war and its effects on people's 
health in general and the highly stressful duties of the 
Veteran in particular had a direct bearing on the ultimate 
cause of the Veteran's early death.  

In letters in May 2008, two other physicians at the same 
hospital also noted that the Veteran's service as a guerilla 
fighter and that abnormal conditions during the war could 
have caused considerable stress and could have started the 
onset of hypertension.  Neither physician noted that he 
examined or treated the Veteran or had reviewed any medical 
records.  Both noted that the Veteran's sister accompanied 
the Veteran for treatment in a civilian hospital in October 
1946 where he displayed symptoms of severe headache, 
dizziness, fatigue, facial flushing, occasional chest pain, 
and blurred vision.  Both noted that the Veteran was 
diagnosed with hypertension and both noted that the disorder 
may have been attributed to stressful experiences during the 
war.  

In May 2008, the appellant noted that records of the 
Veteran's treatment immediately prior to his death were not 
available and had likely been destroyed.  The appellant also 
submitted articles obtained from the internet relevant to the 
causes for gastric ulcers.  The articles report the result of 
research by several groups for the proposition that ulcers 
are caused by bacteria, not stress, but that stress may 
aggravate the gastric symptoms.  

In August 2009, the Board provided the claims file to a VA 
physician.  The Board requested that the physician review the 
entire claims file and provide an opinion whether the factual 
evidence showed to a reasonable degree of medical certainty: 
(1) that the Veteran had a clinical onset of hypertensive 
vascular disease during his active service to the U.S. Army 
or during the one-year period following that service; or, (2) 
whether the cause of the Veteran's death was etiologically 
related to any aspect of service including wartime 
intelligence duties.  In August 2009 report and a September 
2009 addendum, the physician noted a review of the claims 
file.  He noted that the Veteran was examined in March 1943 
with a normal cardiovascular system and no illness or 
injuries up to September 1945.  The physician also noted that 
the Veteran was treated at a military hospital in 1947 for 
gastrointestinal symptoms with normal blood pressure 
measurements and no reported history or diagnosis of 
hypertension.  The physician concluded, based on his review 
of the evidence of record, that the Veteran did not have an 
onset of hypertensive vascular disease in service or within 
one year of the period following service.  He further 
concluded that it was unlikely that the cause of the 
Veteran's death was etiologically related to an event or 
incident of service.  

After a review of all the evidence, the Board concludes that 
service connection for cerebrovascular accident or 
hypertensive vascular disease, the primary and contributing 
causes of death, is not warranted.  Although the service 
records are very limited, there is no evidence of symptoms, 
diagnoses, or treatment for hypertension or other 
cardiovascular disorders in the Veteran's period of service 
to the U.S. Army, ending in June 1946.  There is also no 
credible evidence of vascular disease rising to the level of 
a 10 percent disability within one year of the end of that 
service.  

The Board acknowledges that the appellant is competent to 
report information obtained from the Veteran's sister on his 
treatment at a civilian hospital in October 1946.  However, 
the Board places greater probative weight on the records of 
military hospital care four months later where the Veteran 
underwent seven days of examinations, tests, and treatment 
for a peptic ulcer with diastolic blood pressure less than 
100 mmHg, no diagnosis of hypertension, and no noted history 
of any previous diagnosis or treatment for hypertension.  The 
Board also notes that the Veteran was returned to military 
duty which he performed until retirement in 1975. 

Regarding the relationship between the stress of the 
Veteran's wartime duties and the vascular diseases that 
caused his death, the Board acknowledges the appellant's 
sincerely held belief that the Veteran's duties were 
stressful and that they caused the onset of hypertension.  
However, as a layperson, the appellant does not possess the 
necessary knowledge of medical principles, and her 
assertions, standing alone, are not probative as to the 
etiology of his current extremity symptoms. See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board considered whether the appellant's lay evidence 
constitutes competent and credible evidence of etiology in 
this particular case.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition; (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing the symptoms at 
the time support at later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2006).   Here, the appellant did indicate that she 
had personal knowledge of the Veteran's symptoms from 1943 to 
1947; however, as a layperson, she is not competent to 
diagnose hypertension at any time.  The appellant is 
competent to report that the Veteran was diagnosed and 
treated for hypertension in 1946, but the Board places less 
probative value on that report because it is made for 
compensation purposes, was made more remote in time, and is 
inconsistent with the contemporaneous February 1947 records 
of military hospitalization, made for treatment purposes, 
that showed no history or diagnosis of hypertension. 

The Board acknowledges the observations and opinions of the 
three physicians in 2007 and 2008 who concluded that the 
stress of the Veteran's wartime intelligence work could have 
caused the onset of hypertension.  The physicians are 
competent to provide medical opinions.  However, the Board 
places less probative weight on the opinions because the 
physicians did not indicate that they personally knew or 
treated the Veteran or that they had reviewed any of the 
evidence of record.  They based their opinions on the 
assumption that intelligence work in wartime is necessarily 
highly stressful and on the information that the Veteran was 
diagnosed with hypertension in October 1946.  The physicians 
discussed general principles of the etiology of hypertension 
from stress in conditional language and without knowledge of 
the Veteran's actual duties or medical condition.  

The Board places greater probative weight on the opinion of 
the VA physician in 2009 who also did not know or examine the 
Veteran, but who reviewed the entire record and concluded 
that there was no medical evidence of the onset of 
hypertension in service or to a level of a 10 percent 
disability within one year after service.  The factual 
history assumed by the VA physician is accurate and 
consistent with the findings in this Board decision.  The 
Board is also unable to infer from the Veteran's diagnosis of 
ulcers that he was necessarily under an unusual degree of 
stress as indicated by a diagnosis of ulcers in 1947.  The 
internet articles submitted by the appellant show that ulcers 
are not primarily caused by stress but by a form of bacteria.  



The weight of the credible and probative evidence 
demonstrates that the Veteran's primary and contributing 
causes of death, cerebrovascular accident and severe 
hypertension, first manifested many years after service and 
are not related to any aspect of his active service to the 
U.S. Army.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


